Citation Nr: 1015066	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a skin condition, to 
include as a result of exposure to Agent Orange. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In June 2009 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Although the Veteran has been diagnosed and treated for other 
skin conditions including seborrheic keratosis, acne, eczema, 
xerosis and pruritus, the July 2009 VA examiner, while 
finding that there was no evidence of porphyria, chloracne, 
or mycosis and further opining that the diagnosed photo 
damage and guttate hypomelanosis were unrelated to Agent 
Orange exposure or military service, did not address whether 
the Veteran's diagnosed stasis dermatitis was etiologically 
linked to his service or any incident therein.  Moreover, 
there is no VA examination or opinion of record that 
adequately addresses whether any of the other listed 
dermatological diagnoses are related to the Veteran's service 
or any incident therein.  Finally, the Veteran's 
representative recently argued that the Veteran's diagnosed 
skin conditions are either caused or aggravated by the 
Veteran's in-service exposure to the sun.  The Board 
therefore finds that the Veteran should be afforded another 
VA psychiatric examination to determine the current nature, 
extent and etiology of any and all diagnosed skin conditions.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

The Board also notes that the Veteran's most recent VA 
treatment records are dated in September 2009.  Copies of any 
available VA records subsequent to September 2009 need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from September 2009 to the 
present, and associate the records with 
the Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded another VA 
dermatology examination to assess the 
nature and etiology of any and all 
currently diagnosed skin conditions, if 
found to be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims files and acknowledge such review in 
the examination report.  Based on the 
medical findings and a review of the claims 
files, the examiner should specifically 
opine as to whether it is at least as 
likely as not that the Veteran's diagnosed 
skin conditions, to include seborrheic 
keratosis, acne, eczema, xerosis, pruritus 
and/or stasis dermatitis are causally 
related to or aggravated by his service or 
any incident therein, to include any sun 
exposure in service.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  Thereafter, VA should readjudicate the 
issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


